Citation Nr: 1601186	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cold injury residuals. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to July 1959.

This matter is on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the appeal is currently with the RO in St. Louis, Missouri.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Cold injury residuals were not shown during active duty nor is there any competent medical opinion associating any current disability with the Veteran's purported in-service cold exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also submitted his own statements in support of his claim.  While the RO attempted to acquire records from the Marine Corps Mountain Warfare Training Center, a response was received that such records were unavailable.  The Board is satisfied that a diligent effort was made to acquire them.    

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Veteran has not provided any evidence of cold injury residuals in service, nor have such residuals been clinically observed since active duty.  Given the absence of such evidence, an examiner's opinion could be based only on speculation, and would be of minimal probative value.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for cold injury residuals to his lower extremities.  Specifically, in a July 2014 statement, he asserted that he has experienced sensitivity to cold weather in the hands and feet since the time he was sent to the Marine Corps Mountain Warfare Training Center (MWTC) for cold weather training in February 1956.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, since cold injury residuals are not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

The Board determines that service connection is not warranted, based on the evidence of record.  First, although the Veteran has asserted that he was assigned to MWTC in February 1956, there is no record of his actually attending that school.  While VA has attempted to verify with MWTC that the Veteran was there at that time, MWTC responded that records were not available from that long ago.  The record shows instead that the Veteran served at Camp Pendleton during this period.  Camp Pendleton is located in Southern California, which is not area pre-disposed to freezing temperatures and used for cold weather training.  

In any event, even if the Board were to presume that the Veteran was indeed at MWTC in 1956, and was engaged in cold weather training (which is part of that MWTC does), his service treatment records still do not reflect complaints of, treatment for, or a diagnosis related to cold injury residuals, such as frostbite,  immersion foot, or any other similar disorder while in service.  The Veteran's separation physical examination in June 1959 fails to document any complaints of or observed symptoms related cold injury residuals.  Moreover, given that MWTC is a training environment, it is appropriate for the Board to presume that such training was done with protocols to prevent such injuries and, if they did occur, they would have been documented.  

Next, the post-service evidence does not reflect symptoms related to cold injury residuals until the Veteran filed his claim for benefits in December 2012.  The Board emphasizes that this is the first time he ever raised the issue of cold injury residuals, and is approximately 53 years after he left active duty.  Moreover, while he underwent a number of medical evaluations in the meantime, he never mentioned a history of cold injury residuals.  To the contrary, routine medical evaluations in April 2006 and February 2012 did not note any cold injury residuals.  As such, even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his claimed cold injury residuals are related to active duty service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board note at the outset that cold injury residuals have never been clinically identified and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Consideration has been given to the Veteran's personal assertion that he suffers from the residuals of a cold injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing/identifying the residuals of a cold injury (e.g. frostbite or immersion foot), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Cold injuries are not the type of conditions that are readily amenable to mere lay diagnosis as specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report exposure to cold and even symptoms related to that cold exposure, there is no indication that the Veteran is competent to diagnose cold weather-related disability. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating dermatological or vascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Moreover, as for the Veteran's statements that he has experienced consistent symptoms since service, the Board acknowledges that he is competent to discuss the presence of symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, such statements are discredited by the fact that he underwent a number of medical evaluations, and complaints of cold injury residuals were never mentioned.  In the Board's view, had he actually been experiencing such symptoms, it would be expected that the Veteran would have mentioned them to a physician on at least some occasions.  
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for cold injury residuals is denied.  


REMAND

At a VA audiological examination in January 2014, the examiner observed that the "test results were inconsistent and do not appear to reflect the [V]eteran's maximal effort."  The Veteran has disagreed with this characterization, and asserts that his responses were accurate.  In a November 2015 statement, the Veteran's representative has requested that he be provided with a new opportunity to be examined.  

In order to prevent any potential prejudice, the Board will remand the issues of entitlement to service connection for bilateral hearing loss and tinnitus in order to provide the Veteran another opportunity to be examined.  However, he should be advised that he has the obligation to be as helpful as possible in the evaluation of his claim, including ensuring that a maximal effort is given at VA examinations.  See  Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street). Where a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining evidence.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in St. Louis, Missouri, since January 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus, if present, had its onset in, or is otherwise etiologically related to, his active service.  The examiner should also discuss functional his audiological symptoms have on his daily living and employment.

The examiner must also consider the Veteran's lay statements regarding bilateral hearing loss and tinnitus.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


